DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 18 December 2020 in reference to application 17/127,140.  Claims 1-50 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 and 28-52 of U.S. Patent No. 10,878,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 10,878,830 anticipate the limitations of the instant claims as laid out in the chart below.
Instant Application
US Patent 10,878,830
Claim 1: An apparatus for encoding speech-like content and/or general audio content, 5
Claim 1: An apparatus for encoding speech-like content and/or general audio content,
wherein the apparatus is configured to embed, at least in some frames, parameters in a bitstream, which parameters provide for a guided concealment in case an original frame is lost, corrupted or delayed, 
wherein the apparatus is configured to embed, at least in some frames, parameters in a bitstream, which parameters provide for a guided concealment in case an original frame is lost, corrupted or delayed,
wherein the apparatus is configured to create a primary frame and a partial 10copy, wherein the partial copy is not a low bitrate version of the primary frame but wherein the partial copy comprises the parameters, and wherein the partial copy is transmitted in-band as part of the codec payload, 
wherein the apparatus is configured to create a primary frame and a partial copy, wherein the partial copy is not a low bitrate version of the primary frame but wherein the partial copy comprises the parameters, and wherein the partial copy is transmitted in-band as part of a codec payload, 
wherein the apparatus is configured to choose between multiple partial copy 15modes which use different amounts of information and/or different parameter sets, wherein the selection of the partial copy mode is based on parameters, and 
wherein the apparatus is configured to select between multiple partial copy modes which use different amounts of information and/or different parameter sets, wherein the selection of the partial copy mode is based on parameters, 
wherein at least one of the multiple partial copy modes is a frequency domain concealment mode, and at least two of the multiple partial copy modes are 20different time domain concealment modes, 
wherein at least one of the multiple partial copy modes is a frequency domain concealment mode, and at least two of the multiple partial copy modes are different time domain concealment modes…
wherein the apparatus is implemented, at least in part, by one or more hardware elements.
… wherein the apparatus is implemented, at least in part, by one or more hardware elements
Claim 2: The apparatus according to claim 1, wherein the apparatus is configured to delay the parameters by some time and to embed the parameters in a packet which is encoded and sent later in time.
Claim 2: The apparatus according to claim 1, wherein the apparatus is configured to delay the parameters by some time and to embed the parameters in a packet which is encoded and sent later in time.
Claim 3: The apparatus according to claim 1, wherein the apparatus is configured to reduce a 30primary frame bitrate, wherein the primary frame bitrate reduction and a partial copy frame coding mechanism together determine a bitrate allocation between the primary frames and the partial copy frames to be comprised within a constant total bitrate.
Claim 3: The apparatus according to claim 1, wherein the apparatus is configured to reduce a primary frame bitrate, wherein the primary frame bitrate reduction and a partial copy frame coding mechanism together determine a bitrate allocation between the primary frames and partial copy frames to be comprised within a constant total bitrate.
Claim 4: The apparatus according to claim 1, wherein the apparatus is configured to create a 35primary frame of one of the speech-like content type and the general audio content type in combination with a partial copy of the other one of the speech-like content type and the general audio content type.
Claim 4: The apparatus according to claim 1, wherein the apparatus is configured to create a primary frame of one of the speech-like content type and the general audio content type in combination with a partial copy of the other one of the speech-like content type and the general audio content type.
Claim 5: The apparatus according to claim 1, wherein the apparatus is part of a codec using a TCX (Transform-Coded Excitation) coding scheme.
Claim 1: …core coding scheme uses TCX (Transform-Coded Excitation)
Claim 6: The apparatus according to claim 5, wherein the apparatus is configured to detect whether the frame comprises a noisy audio signal or whether the frame comprises a noise floor with sharp spectral lines that are stationary over a period of time, and to embed, based on the detection, the parameters into a TCX frame.
Claim 5: The apparatus according to claim 1, wherein the apparatus is configured to detect whether the frame comprises a noisy audio signal or whether the frame comprises a noise floor with sharp spectral lines that are stationary over a period of time, and to embed, based on the detection, the parameters into a TCX frame.
Claim 7: The apparatus according to claim 5, wherein the parameters comprise 
Claim 6: The apparatus according to claim 1, wherein the parameters comprise
ISF (Immitance Spectral Frequency) or LSF (Line Spectral Frequency) parameters, or predictively coded ISF or LSF parameters, and/or 15
ISF (Immitance Spectral Frequency) or LSF (Line Spectral Frequency) parameters, particular or predictively coded ISF or LSF parameters
signal classification parameters, and/or 
Claim 7: The apparatus according to claim 1, wherein the parameters comprise signal classification parameters.
a TCX global gain or a TCX global level, and/or.
Claim 8:  The apparatus according to claim 1, wherein the parameters comprise a TCX global gain or a TCX global level.
at least one of a window information and a spectral peak position
Claim 9: The apparatus according to claim 1, wherein the parameters comprise at least one of a window information and a spectral peak position.
Claim 8: The apparatus according to claim 1, wherein the apparatus is part of a switched codec, wherein the switched codec comprises at least two core coding schemes, wherein a first core coding scheme uses ACELP (Algebraic Code-Excited-Linear Prediction) and a second core coding scheme uses TCX.
Claim 1: wherein the apparatus is part of a switched codec, wherein the switched codec comprises at least two core coding schemes, wherein a first core coding scheme uses ACELP (Algebraic Code-Excited-Linear Prediction) and a second core coding scheme uses TCX (Transform-Coded Excitation).

Claim 9: The apparatus according to claim 8, wherein the apparatus is configured to not put a partial copy on top of a TCX frame after a switch when there is a first TCX frame after an ACELP frame.
Claim 1: wherein the apparatus is configured to indicate in the bit-stream an absence of a partial copy in the bit-stream after a switch from an ACELP frame to a first TCX frame,
Claim 10: The apparatus according to claim 5, wherein the apparatus is configured to analyze the signal before encoding and to turn off the partial copy usage or to provide a reduced partial copy based on the analyzed signal.
Claim 10: The apparatus according to claim 1, wherein the apparatus is configured to analyze the signal before encoding and to turn off the partial copy usage or to provide a reduced partial copy based on the analyzed signal.
Claim 11: The apparatus according to claim 1, wherein one of the at least two time domain 35concealment modes is selected if a frame comprises a transient or if a global gain of the frame is lower than a global gain of a previous frame.
Claim 11: The apparatus according to claim 1, wherein the apparatus is configured to analyze the signal before encoding and to turn off the partial copy usage or to provide a reduced partial copy based on the analyzed signal.
Claim 12: The apparatus according to claim 1, wherein the apparatus is configured 
Claim 12: The apparatus according to claim 1, wherein the apparatus is configured 
to send a LTP lag if LTP data is present, and/or 5
to send a LTP (Long-Term Prediction) lag if LTP data is present.
to send a classifier information, and/or 
Claim 13: wherein the apparatus is configured to send a classifier information.
to send at least one of LPC (Linear Predictive Coding) parameters, LTP (Long- Term Prediction) Gain, Noise Level and Pulse Position.
Claim 14: The apparatus according to claim 1, wherein the apparatus is configured to send at least one of LPC (Linear-Predictive-Coding) parameters, LTP (Long-Term Prediction) Gain, Noise Level and Pulse Position.
Claim 13: An apparatus for decoding speech-like content and/or general audio content, 
Claim 15: An apparatus for decoding speech-like content and/or general audio content,
wherein the apparatus is configured to use parameters which are sent later in time in the bitstream to provide for a guided concealment in case an original frame is lost, corrupted or delayed, wherein the apparatus is configured to receive a primary 15frame and a partial copy, wherein the partial copy is not a low bitrate version of the primary frame but wherein the partial copy comprises the parameters, and wherein the partial copy is transmitted in-band as part of the codec payload, 
wherein the apparatus is configured to use parameters which are sent later in time in the bitstream to provide for a guided concealment in case an original frame is lost, corrupted or delayed, wherein the apparatus is configured to receive a primary frame and a partial copy, wherein the partial copy is not a low bitrate version of the primary frame but wherein the partial copy comprises the parameters, and wherein the partial copy is transmitted in-band as part of a codec payload,
wherein the apparatus is configured to choose between multiple partial copy 20modes which use different amounts of information and/or different parameter sets, and 
wherein the apparatus is configured to choose between multiple partial copy modes which use different amounts of information and/or different parameter sets,
wherein at least one of the multiple partial copy modes is a frequency domain concealment mode, and at least two of the multiple partial copy modes are different time domain concealment modes, 25 
wherein at least one of the multiple partial copy modes is a frequency domain concealment mode, and at least two of the multiple partial copy modes are different time domain concealment modes…
wherein the apparatus is implemented, at least in part, by one or more hardware elements.
… wherein the apparatus is implemented, at least in part, by one or more hardware elements.
Claim 14: The apparatus according to claim 13, wherein the apparatus is configured to directly 30use the parameters, which are available from the bitstream, for the guided concealment.
Claim 16: The apparatus according to claim 15, wherein the apparatus is configured to directly use the parameters, which are available from the bitstream, for the guided concealment
Claim 15: The apparatus according to claim 13, wherein the parameters are comprised in a partial copy, and wherein the apparatus is configured to receive from a de-jitter buffer the 35partial copy of a currently lost frame if it is available.
Claim 17: The apparatus according to claim 15, wherein the parameters are comprised in the partial copy, and wherein the apparatus is configured to receive from a de-jitter buffer a partial copy of a currently lost frame if it is available.
Claim 16: The apparatus according to claim 13, wherein the apparatus is configured to receive a primary frame of one of the speech-like content type and the general audio content type in combination with a partial copy of the other one of the speech-like content type and the general audio content type.
Claim 18: The apparatus according to claim 15, wherein the apparatus is configured to receive a primary frame of one of the speech-like content type and the general audio content type in combination with a partial copy of the other one of the speech-like content type and the general audio content type.
Claim 17: The apparatus according to claim 13, wherein the apparatus is part of a codec using a TCX codec scheme.
Claim 15: core coding scheme uses TCX (Transform-Coded Excitation)

Claim 18: The apparatus according to claim 13, wherein the parameters comprise 10 
Claim 19: The apparatus according to claim 15, wherein the parameters comprise 
ISF or LSF parameters, or predictively coded ISF or LSF parameters, and/or.
ISF (Immitance Spectral Frequency) or LSF (Line Spectral Frequency) parameters, or predictively coded ISF or LSF parameters
signal classification parameters, and/or 15
Claim 20: wherein the parameters comprise signal classification parameters
a TCX global gain or a TCX global level, and/or 
Claim 21: wherein the parameters comprise a TCX (Transform-Coded Excitation) global gain or a TCX (Transform-Coded Excitation) global level.
at least one of a window information and a spectral peak position
Claim 22: wherein the parameters comprise at least one of a window information and a spectral peak position.
Claim 19: The apparatus according to claim 13, wherein the apparatus is part of a switched codec, 20wherein the switched codec comprises at least two core coding schemes, wherein a first core coding scheme uses ACELP and a second core coding scheme uses TCX.
Claim 15: wherein the apparatus is part of a switched codec, wherein the switched codec comprises at least two core coding schemes, wherein a first core coding scheme uses ACELP (Algebraic Code-Excited-Linear Prediction) and a second core coding scheme uses TCX (Transform-Coded Excitation),
Claim 20: The apparatus according to claim 19, wherein the apparatus is configured to use, after a switch, ACELP concealment in the case that a first TCX frame after an ACELP frame 25is not available to the apparatus.
Claim 15: wherein the apparatus is configured to detect absence of a TCX partial copy in the bit-stream and to use, after a switch, ACELP (Algebraic Code-Excited-Linear Prediction) concealment in case that a first TCX (Transform-Coded Excitation) frame after an ACELP (Algebraic Code-Excited-Linear Prediction) frame is not available to the apparatus
Claim 21: The apparatus according to claim 13, wherein the apparatus is configured 
Claim 23: The apparatus according to claim 15, wherein the apparatus is configured 
to receive a LTP lag if LTP data is present, and/or 30 
to receive a LTP (Long Term Prediction) lag if LTP data is present
to receive a classifier information, and/or 
Claim 24: wherein the apparatus is configured to receive a classifier information.
to receive at least one of LPC parameters, LTP Gain, Noise Level and Pulse Position
Claim 25: wherein the apparatus is configured to receive at least one of LPC (Linear-Predictive-Coding) parameters, LTP (Long-Term Prediction) Gain, Noise Level and Pulse Position
Claim 22: The apparatus according to claim 13, wherein the apparatus is configured to decrease a pitch gain and a code gain with two different factors in dependence on a concealment mode.
Claim 26: The apparatus according to claim 15, wherein the apparatus is configured to decrease a pitch gain and a code gain with two different factors in dependence on a concealment mode.
Claim 23: The apparatus according to claim 13, wherein the apparatus is configured to not take into account a pitch decoded from the partial copy if the previous primary frame is lost, and wherein the apparatus is configured to fix the pitch to a predicted pitch for the following lost primary frame instead of using the pitch transmitted.
Claim 28: The apparatus according to claim 15, wherein the apparatus is configured to not take into account a pitch decoded from the partial copy if the previous primary frame is lost, and wherein the apparatus is configured to fix the pitch to a predicted pitch for the following lost primary frame instead of using a pitch transmitted.
Claim 24: A system comprising an apparatus for encoding speech-like content and/or general audio content according to claim 1 and an apparatus for decoding speech-like content and/or general audio content according to claim 13.
Claim 29: A system comprising the apparatus according to claim 1 and the apparatus according to claim 15.


Claim 25: A method for encoding speech-like content and/or general audio content, the method 15comprising: 
Claim 30: A method for encoding speech-like content and/or general audio content, the method comprising:
embedding, at least in some frames, parameters in a bitstream, which parameters provide for a guided concealment in case an original frame is lost, corrupted or delayed, 20 
embedding, at least in some frames, parameters in a bitstream, which parameters provide for a guided concealment in case an original frame is lost, corrupted or delayed,
creating a primary frame and a partial copy, wherein the partial copy is not a low bitrate version of the primary frame but wherein the partial copy comprises the parameters, and transmitting the partial copy in-band as part of the codec payload, 25
creating a primary frame and a partial copy, wherein the partial copy is not a low bitrate version of the primary frame but wherein the partial copy comprises the parameters, and transmitting the partial copy in-band as part of a codec payload,
and choosing between multiple partial copy modes which use different amounts of information and/or different parameter sets, 
choosing between multiple partial copy modes which use different amounts of information and/or different parameter sets,
wherein at least one of the multiple partial copy modes is a frequency domain concealment mode, and at least two of the multiple partial copy modes are different 30time domain concealment modes.
wherein at least one of the multiple partial copy modes is a frequency domain concealment mode, and at least two of the multiple partial copy modes are different time domain concealment modes…
Claim 26: A method for decoding speech-like content and/or general audio content, the method comprising: 35
Claim 31: A method for decoding speech-like content and/or general audio content, the method comprising:
using parameters which are sent later in time in the bitstream to provide for a guided concealment in case an original frame is lost, corrupted or delayed, 66Attorney File No. 110971-9158.USO2 
using parameters which are sent later in time in a bitstream to provide for a guided concealment in case an original frame is lost, corrupted or delayed,
receiving a primary frame and a partial copy, wherein the partial copy is not a low bitrate version of the primary frame but wherein the partial copy comprises the parameters, and wherein the partial copy is transmitted in-band as part of the codec payload, 5 and 
receiving a primary frame and a partial copy, wherein the partial copy is not a low bitrate version of the primary frame but wherein the partial copy comprises the parameters, and wherein the partial copy is transmitted in-band as part of a codec payload,
choosing between multiple partial copy modes which use different amounts of information and/or different parameter sets, 
choosing between multiple partial copy modes which use different amounts of information and/or different parameter sets,
wherein at least one of the multiple partial copy modes is a frequency domain 10concealment mode, and at least two of the multiple partial copy modes are different time domain concealment modes.
wherein at least one of the multiple partial copy modes is a frequency domain concealment mode, and at least two of the multiple partial copy modes are different time domain concealment modes…
Claim 27: A non-transitory digital storage medium having stored thereon a computer program for performing a method of encoding speech-like content and/or general audio content, the 15method comprising: 
Claim 32: A non-transitory digital storage medium having stored thereon a computer program for performing a method of encoding speech-like content and/or general audio content, the method comprising:
embedding, at least in some frames, parameters in a bitstream, which parameters provide for a guided concealment in case an original frame is lost, corrupted or delayed, 20 
embedding, at least in some frames, parameters in a bitstream, which parameters provide for a guided concealment in case an original frame is lost, corrupted or delayed,
creating a primary frame and a partial copy, wherein the partial copy is not a low bitrate version of the primary frame but wherein the partial copy comprises the parameters, and transmitting the partial copy in-band as part of the codec payload, 25
creating a primary frame and a partial copy, wherein the partial copy is not a low bitrate version of the primary frame but wherein the partial copy comprises the parameters, and transmitting the partial copy in-band as part of a codec payload,
and choosing between multiple partial copy modes which use different amounts of information and/or different parameter sets, 
choosing between multiple partial copy modes which use different amounts of information and/or different parameter sets,
wherein at least one of the multiple partial copy modes is a frequency domain concealment mode, and at least two of the multiple partial copy modes are different 30time domain concealment modes, 
wherein at least one of the multiple partial copy modes is a frequency domain concealment mode, and at least two of the multiple partial copy modes are different time domain concealment modes…
when said computer program is run by a computer.
when said computer program is run by a computer.
Claim 28: A non-transitory digital storage medium having stored thereon a computer program for 35performing a method of decoding speech-like content and/or general audio content, the method comprising: 67Attorney File No. 110971-9158.USO2 
Claim 33: A non-transitory digital storage medium having stored thereon a computer program for performing a method of decoding speech-like content and/or general audio content, the method comprising:
using parameters which are sent later in time in the bitstream to provide for a guided concealment in case an original frame is lost, corrupted or delayed, 
using parameters which are sent later in time in a bitstream to provide for a guided concealment in case an original frame is lost, corrupted or delayed, 
receiving a primary frame and a partial copy, wherein the partial copy is not a 5low bitrate version of the primary frame but wherein the partial copy comprises the parameters, and wherein the partial copy is transmitted in-band as part of the codec payload, 
receiving a primary frame and a partial copy, wherein the partial copy is not a low bitrate version of the primary frame but wherein the partial copy comprises the parameters, and wherein the partial copy is transmitted in-band as part of a codec payload,
and choosing between multiple partial copy modes which use different amounts 10of information and/or different parameter sets, 
 choosing between multiple partial copy modes which use different amounts of information and/or different parameter sets,
wherein at least one of the multiple partial copy modes is a frequency domain concealment mode, and at least two of the multiple partial copy modes are different time domain concealment modes, 15 
wherein at least one of the multiple partial copy modes is a frequency domain concealment mode, and at least two of the multiple partial copy modes are different time domain concealment modes…
when said computer program is run by a computer.
when said computer program is run by a computer.
Claim 29: An apparatus for encoding audio content, wherein the apparatus is configured to 20
Claim 34: An apparatus for encoding audio content, wherein the apparatus is configured to
provide a primary encoded representation of a current frame and an encoded representation of at least one error concealment parameter for providing a decoder- sided guided error concealment of the current frame, wherein the encoded representation of the at least one error concealment parameter is transmitted in-band as part of the codec payload, wherein 25 
provide a primary encoded representation of a current frame and an encoded representation of at least one error concealment parameter for providing a decoder-sided guided error concealment of the current frame, wherein the encoded representation of the at least one error concealment parameter is not a low bitrate version of the primary encoded representation of the current frame and is transmitted in-band as part of a codec payload, wherein
the apparatus is configured to select the at least one error concealment parameter based on one or more parameters representing a signal characteristic of the audio content comprised in the current frame, 30
the apparatus is configured to select the at least one error concealment parameter based on one or more parameters representing a signal characteristic of the audio content comprised in the current frame,
wherein the apparatus is configured to selectively choose between at least two modes for providing an encoded representation of the at least one error concealment parameter, 
wherein the apparatus is configured to selectively choose between at least two modes for providing an encoded representation of the at least one error concealment parameter,
wherein at least one of the modes for providing an encoded representation of 35the at least one error concealment parameter is a time domain concealment mode such that the encoded representation of the at least one error concealment parameter 68Attorney File No. 110971-9158.USO2 comprises one or more of a TCX (Transform Coded Excitation) LTP (Long-Term Prediction) lag and a classifier information, 
wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a time domain concealment mode such that the encoded representation of the at least one error concealment parameter comprises one or more of a TCX (Transform-Coded-Excitation) LTP (Long-Term-Prediction) lag and a classifier information,
and wherein at least one of the modes for providing an encoded representation 5of the at least one error concealment parameter is a frequency domain concealment mode such that the encoded representation of the at least one error concealment parameter comprises one or more of an LSF (Line Spectral Frequency) parameter, a TCX global gain and a classifier information, 10
wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a frequency domain concealment mode such that the encoded representation of the at least one error concealment parameter comprises one or more of an LSF (Line Spectral Frequency) parameter, a TCX global gain and a classifier information…
wherein the apparatus is implemented, at least in part, by one or more hardware elements.
… wherein the apparatus is implemented, at least in part, by one or more hardware elements.
Claim 30: An apparatus for encoding audio content, 
Claim 38: An apparatus for encoding audio content,
wherein the apparatus is configured to 15provide a primary encoded representation of a current frame and an encoded representation of at least one error concealment parameter for providing a decoder- sided guided error concealment of the current frame, wherein the encoded representation of the at least one error concealment parameter is transmitted in-band as part of the codec payload, wherein 20 
wherein the apparatus is configured to provide a primary encoded representation of a current frame and an encoded representation of at least one error concealment parameter for providing a decoder-sided guided error concealment of the current frame, wherein the encoded representation of the at least one error concealment parameter is not a low bitrate version of the primary encoded representation of the current frame and is transmitted in-band as part of a codec payload, wherein
the apparatus is configured to select the at least one error concealment parameter based on one or more parameters representing a signal characteristic of the audio content comprised in the current frame, 25
the apparatus is configured to select the at least one error concealment parameter based on one or more parameters representing a signal characteristic of the audio content comprised in the current frame,
wherein the apparatus is configured to selectively choose between at least two modes for providing an encoded representation of the at least one error concealment parameter, 
wherein the apparatus is configured to selectively choose between at least two modes for providing an encoded representation of the at least one error concealment parameter,
wherein at least one of the modes for providing an encoded representation of 30the at least one error concealment parameter is a time domain concealment mode that is selected if the audio content comprised in the current frame comprises a transient or if the global gain of the audio content comprised in the current frame is lower than the global gain of the preceding frame, 35
 wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a time domain concealment mode that is selected if the audio content comprised in the current frame comprises a transient or if the global gain of the audio content comprised in the current frame is lower than the global gain of the preceding frame,
and wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a frequency domain concealment mode such that the encoded representation of the at least one error concealment 69Attorney File No. 110971-9158.USO2 parameter comprises one or more of an LSF (Line Spectral Frequency) parameter, a TCX (Transform Coded Excitation) global gain and a classifier information, 
wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a frequency domain concealment mode such that the encoded representation of the at least one error concealment parameter comprises one or more of an LSF (Line Spectral Frequency) parameter, a TCX (Transform-Coded-Excitation) global gain and a classifier information,
wherein the apparatus is implemented, at least in part, by one or more hardware 5elements.
wherein the apparatus is implemented, at least in part, by one or more hardware elements.
Claim 31: The apparatus according to claim 29, wherein the decoder-sided error concealment is an extrapolation-based error concealment.
Claim 35: The apparatus according to claim 34, wherein the decoder-sided error concealment is an extrapolation-based error concealment.
Claim 32: The apparatus according to claim 29, wherein the apparatus is configured to combine the encoded representation of the at least one error concealment parameter of the current frame with a primary encoded representation of a future frame into a transport packet such that the encoded representation of the at least one error concealment parameter of the current frame is sent with a time delay relative to the primary encoded 15representation of the current frame.
Claim 36: The apparatus according to claim 34, wherein the apparatus is configured to combine the encoded representation of the at least one error concealment parameter of the current frame with a primary encoded representation of a future frame into a transport packet such that the encoded representation of the at least one error concealment parameter of the current frame is sent with a time delay relative to the primary encoded representation of the current frame.
Claim 33: The apparatus according to claim 29, wherein the selection of a mode for providing an encoded representation of the at least one error concealment parameter is based on parameters which comprise at least one of a frame class, a LTP (Lng-Term Prediction) 20pitch, a LTP gain and a mode for providing an encoded representation of the at least one error concealment parameter of one or more preceding frames.
Claim 37: The apparatus according to claim 34, wherein the selection of a mode for providing an encoded representation of the at least one error concealment parameter is based on parameters which comprise at least one of a frame class, a LTP (Long-Term-Prediction) pitch, a LTP gain and a mode for providing an encoded representation of the at least one error concealment parameter of one or more preceding frames.
Claim 34: The apparatus according to claim 29, wherein the apparatus uses at least a TCX coding scheme.
Claim 34: one or more of a TCX (Transform-Coded-Excitation).
Claim 35: The apparatus according to claim 30, wherein the decoder-sided error concealment is an extrapolation-based error concealment.
Claim 39: The apparatus according to claim 38, wherein the decoder-sided error concealment is an extrapolation-based error concealment.
Claim 36: The apparatus according to claim 30, wherein the apparatus is configured to combine 30the encoded representation of the at least one error concealment parameter of the current frame with a primary encoded representation of a future frame into a transport packet such that the encoded representation of the at least one error concealment parameter of the current frame is sent with a time delay relative to the primary encoded representation of the current frame.
Claim 40: The apparatus according to claim 38, wherein the apparatus is configured to combine the encoded representation of the at least one error concealment parameter of the current frame with a primary encoded representation of a future frame into a transport packet such that the encoded representation of the at least one error concealment parameter of the current frame is sent with a time delay relative to the primary encoded representation of the current frame.
Claim 37: The apparatus according to claim 30, wherein the selection of a mode for providing an encoded representation of the at least one error concealment parameter is based on 70Attorney File No. 110971-9158.USO2 parameters which comprise at least one of a frame class, a LTP pitch, a LTP gain and a mode for providing an encoded representation of the at least one error concealment parameter of one or more preceding frames.
Claim 41: The apparatus according to claim 38, wherein the selection of a mode for providing an encoded representation of the at least one error concealment parameter is based on parameters which comprise at least one of a frame class, a LTP (Long-Term-Prediction) pitch, a LTP (Long-Term-Prediction) gain and a mode for providing an encoded representation of the at least one error concealment parameter of one or more preceding frames.
Claim 38: The apparatus according to claim 30, wherein the apparatus uses at least a TCX coding scheme.
Claim 38:  …TCX (Transform-Coded-Excitation)…
Claim 39: An apparatus for decoding audio content, wherein the apparatus is configured to 10
Claim 42: An apparatus for decoding audio content, wherein the apparatus is configured to
receive a primary encoded representation of a current frame and/or an encoded representation of at least one error concealment parameter for providing a decoder- sided guided error concealment of the current frame, wherein the encoded representation of the at least one error concealment parameter is transmitted in-band as part of the codec payload, wherein 15 
receive a primary encoded representation of a current frame and/or an encoded representation of at least one error concealment parameter for providing a decoder-sided guided error concealment of the current frame, wherein the encoded representation of the at least one error concealment parameter is not a low bitrate version of the primary encoded representation of the current frame and is transmitted in-band as part of a codec payload, wherein
the apparatus is configured to use the guided error concealment for at least partly reconstructing the audio content of the current frame by using the at least one error concealment parameter in the case that the primary encoded representation of the current frame is lost, corrupted or delayed, 20 
the apparatus is configured to use the guided error concealment for at least partly reconstructing the audio content of the current frame by using the at least one error concealment parameter in case that the primary encoded representation of the current frame is lost, corrupted or delayed,
wherein the apparatus is configured to selectively choose between at least two error concealment modes which use different encoded representations of one or more error concealment parameters for at least partially reconstructing the audio content using the guided error concealment, 25 
wherein the apparatus is configured to selectively choose between at least two error concealment modes which use different encoded representations of one or more error concealment parameters for at least partially reconstructing the audio content using the guided error concealment,
wherein at least one of the at least two error concealment modes which uses different encoded representations of one or more error concealment parameters is a time domain concealment mode wherein the encoded representation of the at least one error concealment parameter comprises at least one of a TCX (Transform Coded 30Excitation) LTP (Long-Term Prediction) lag and a classifier information, 
wherein at least one of the at least two error concealment modes which uses different encoded representations of one or more error concealment parameters is a time domain concealment mode wherein the encoded representation of the at least one error concealment parameter comprises at least one of a TCX (Transform-Coded-Excitation) LTP (Long-Term-Prediction) lag and a classifier information,
and wherein at least one of the at least two error concealment modes which uses different encoded representations of one or more error concealment parameters is a frequency domain concealment mode wherein the encoded representation of the 35at least one error concealment parameter comprises one or more of an LSF (Line Spectral Frequency) parameter, a TCX global gain and a classifier information, 71Attorney File No. 110971-9158.USO2 
and wherein at least one of the at least two error concealment modes which uses different encoded representations of one or more error concealment parameters is a frequency domain concealment mode wherein the encoded representation of the at least one error concealment parameter comprises one or more of an LSF (Line Spectral Frequency) parameter, a TCX global gain and a classifier information,
wherein the apparatus is implemented, at least in part, by one or more hardware elements.
wherein the apparatus is implemented, at least in part, by one or more hardware elements.
Claim 40: The apparatus according to claim 39, wherein the decoder-sided guided error 5concealment is an extrapolation-based error concealment.
Claim 43: The apparatus according to claim 42, wherein the decoder-sided guided error concealment is an extrapolation-based error concealment.
Claim 41: The apparatus according to claim 39, wherein the apparatus is configured to extract the error concealment parameter of a current frame from a packet that is separated from a packet in which the primary encoded representation of the current frame is 10comprised.
Claim 44: The apparatus according to claim 42, wherein the apparatus is configured to extract an error concealment parameter of a current frame from a packet that is separated from a packet in which the primary encoded representation of the current frame is comprised.
Claim 42: The apparatus according to claim 39, wherein the apparatus uses at least a TCX coding scheme.
Claim 42: … TCX (Transform-Coded-Excitation)…
Claim 43: A system comprising the apparatus for encoding audio content of claim 29 and an apparatus for decoding audio content of claim 39.
Claim 45: A system comprising the apparatus of claim 40 and the apparatus of claim 42.
Claim 44: A system comprising the apparatus for encoding audio content of claim 30 and an apparatus for decoding audio content of claim 39.
Claim 46: A system comprising the apparatus of claim 41 and the apparatus of claim 42.
Claim 45: A method for encoding audio content comprising: 
Claim 47: A method for encoding audio content, the method comprising:
providing a primary encoded representation of a current frame and an encoded representation of at least one error concealment parameter for providing a decoder- 25sided guided error concealment of the current frame, and transmitting the encoded representation of the at least one error concealment parameter in-band as part of the codec payload, 
providing a primary encoded representation of a current frame and an encoded representation of at least one error concealment parameter for providing a decoder-sided guided error concealment of the current frame, wherein the encoded representation of the at least one error concealment parameter is not a low bitrate version of the primary encoded representation of the current frame, and transmitting the encoded representation of the at least one error concealment parameter in-band as part of a codec payload,
selecting the at least one error concealment parameter based on one or more 30parameters representing a signal characteristic of the audio content comprised in the current frame, 
selecting the at least one error concealment parameter based on one or more parameters representing a signal characteristic of the audio content comprised in the current frame,
and selectively choosing between at least two modes for providing an encoded representation of the at least one error concealment parameter, 35 
selectively choosing between at least two modes for providing an encoded representation of the at least one error concealment parameter,
wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a time domain concealment mode such 72Attorney File No. 110971-9158.USO2 that the encoded representation of the at least one error concealment parameter comprises one or more of a TCX LTP lag and a classifier information, 
 wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a time domain concealment mode such that the encoded representation of the at least one error concealment parameter comprises one or more of a TCX (Transform-Coded Excitation) LTP (Long-Term-Prediction) lag and a classifier information,
and wherein at least one of the modes for providing an encoded representation 5of the at least one error concealment parameter is a frequency domain concealment mode such that the encoded representation of the at least one error concealment parameter comprises one or more of an LSF parameter, a TCX global gain and a classifier information.
 wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a frequency domain concealment mode such that the encoded representation of the at least one error concealment parameter comprises one or more of an LSF (Line Spectral Frequency) parameter, a TCX (Transform-Coded Excitation) global gain and a classifier information…
Claim 46: A method for encoding audio content comprising: 
Claim 48: A method for encoding audio content, the method comprising:
providing a primary encoded representation of a current frame and an encoded representation of at least one error concealment parameter for providing a decoder- sided guided error concealment of the current frame, and transmitting the encoded 15representation of the at least one error concealment parameter in-band as part of the codec payload, wherein 
 providing a primary encoded representation of a current frame and an encoded representation of at least one error concealment parameter for providing a decoder-sided guided error concealment of the current frame, and transmitting the encoded representation of the at least one error concealment parameter in-band as part of a codec payload, wherein 
selecting the at least one error concealment parameter based on one or more parameters representing a signal characteristic of the audio content comprised in the 20current frame, 
selecting the at least one error concealment parameter based on one or more parameters representing a signal characteristic of the audio content comprised in the current frame,
and selectively choosing between at least two modes for providing an encoded representation of the at least one error concealment parameter, 25
selectively choosing between at least two modes for providing an encoded representation of the at least one error concealment parameter,
wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a time domain concealment mode that is selected if the audio content comprised in the current frame comprises a transient or if the global gain of the audio content comprised in the current frame is lower than the global gain of the preceding frame, 30 
wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a time domain concealment mode that is selected if the audio content comprised in the current frame comprises a transient or if the global gain of the audio content comprised in the current frame is lower than the global gain of the preceding frame,
and wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a frequency domain concealment mode such that the encoded representation of the at least one error concealment parameter comprises one or more of an LSF parameter, a TCX global gain and a 35classifier information.
wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a frequency domain concealment mode such that the encoded representation of the at least one error concealment parameter comprises one or more of an LSF (Line Spectral Frequency) parameter, a TCX (Transform-Coded Excitation) global gain and a classifier information…
Claim 47: A method for decoding audio content comprising: 73Attorney File No. 110971-9158.USO2 
Claim 49:  A method for decoding audio, the method comprising:
receiving a primary encoded representation of a current frame and/or an encoded representation of at least one error concealment parameter for providing a decoder-sided guided error concealment of the current frame, wherein the encoded 5representation of the at least one error concealment parameter is transmitted in-band as part of the codec payload, wherein 
 receiving a primary encoded representation of a current frame and/or an encoded representation of at least one error concealment parameter for providing a decoder-sided guided error concealment of the current frame, wherein the encoded representation of the at least one error concealment parameter is not a low bitrate version of the primary encoded representation of the current frame and is transmitted in-band as part of a codec payload, wherein
using, at the decoder-side, the guided error concealment for at least partly reconstructing the audio content of the current frame by using the at least one error 10concealment parameter in the case that the primary encoded representation of the current frame is lost, corrupted or delayed, 
using, at the decoder-side, the guided error concealment for at least partly reconstructing the audio content of the current frame by using the at least one error concealment parameter in case that the primary encoded representation of the current frame is lost, corrupted or delayed, 
and selectively choosing between at least two error concealment modes which use different encoded representations of one or more error concealment parameters 15for at least partially reconstructing the audio content using the guided error concealment, 
selectively choosing between at least two error concealment modes which use different encoded representations of one or more error concealment parameters for at least partially reconstructing the audio content using the guided error concealment,
wherein at least one of the at least two error concealment modes which uses different encoded representations of one or more error concealment parameters is a 20time domain concealment mode wherein the encoded representation of the at least one error concealment parameter comprises at least one of a TCX LTP lag and a classifier information, 
wherein at least one of the at least two error concealment modes which uses different encoded representations of one or more error concealment parameters is a time domain concealment mode wherein the encoded representation of the at least one error concealment parameter comprises at least one of a TCX (Transform-Coded Excitation) LTP (Long-Term-Prediction) lag and a classifier information,
and wherein at least one of the at least two error concealment modes which 25uses different encoded representations of one or more error concealment parameters is a frequency domain concealment mode wherein the encoded representation of the at least one error concealment parameter comprises one or more of an LSF parameter, a TCX global gain and a classifier information.
wherein at least one of the at least two error concealment modes which uses different encoded representations of one or more error concealment parameters is a frequency domain concealment mode wherein the encoded representation of the at least one error concealment parameter comprises one or more of an LSF (Line Spectral Frequency) parameter, a TCX (Transform-Coded Excitation) global gain and a classifier information,
Claim 48: A non-transitory digital storage medium having stored thereon a computer program for performing a method of encoding audio content comprising: 
Claim 50: A non-transitory digital storage medium having stored thereon a computer program for performing a method of encoding audio content, the method comprising: 
providing a primary encoded representation of a current frame and an encoded representation of at least one error concealment parameter for providing a decoder- 35sided guided error concealment of the current frame, and transmitting the encoded representation of the at least one error concealment parameter in-band as part of the codec payload, 74Attorney File No. 110971-9158.USO2 
providing a primary encoded representation of a current frame and an encoded representation of at least one error concealment parameter for providing a decoder-sided guided error concealment of the current frame, wherein the encoded representation of the at least one error concealment parameter is not a low bitrate version of the primary encoded representation of the current frame, and transmitting the encoded representation of the at least one error concealment parameter in-band as part of a codec payload,
selecting the at least one error concealment parameter based on one or more parameters representing a signal characteristic of the audio content comprised in the current frame, 5 
selecting the at least one error concealment parameter based on one or more parameters representing a signal characteristic of the audio content comprised in the current frame,
and selectively choosing between at least two modes for providing an encoded representation of the at least one error concealment parameter, 
selectively choosing between at least two modes for providing an encoded representation of the at least one error concealment parameter,
wherein at least one of the modes for providing an encoded representation of 10the at least one error concealment parameter is a time domain concealment mode such that the encoded representation of the at least one error concealment parameter comprises one or more of a TCX LTP lag and a classifier information, 
wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a time domain concealment mode such that the encoded representation of the at least one error concealment parameter comprises one or more of a TCX (Transform-Coded Excitation) LTP (Long-Term-Prediction) lag and a classifier information, 
and wherein at least one of the modes for providing an encoded representation 15of the at least one error concealment parameter is a frequency domain concealment mode such that the encoded representation of the at least one error concealment parameter comprises one or more of an LSF parameter, a TCX global gain and a classifier information, 20
wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a frequency domain concealment mode such that the encoded representation of the at least one error concealment parameter comprises one or more of an LSF (Line Spectral Frequency) parameter, a TCX (Transform-Coded Excitation) global gain and a classifier information…
when said computer program is run by a computer.
…when said computer program is run by a computer.
Claim 49: A non-transitory digital storage medium having stored thereon a computer program for performing a method of encoding audio content comprising: 25
Claim 51: A non-transitory digital storage medium having stored thereon a computer program for performing a method of encoding audio content, the method comprising:
providing a primary encoded representation of a current frame and an encoded representation of at least one error concealment parameter for providing a decoder- sided guided error concealment of the current frame, and transmitting the encoded representation of the at least one error concealment parameter in-band as part of the codec payload, wherein 30 
 providing a primary encoded representation of a current frame and an encoded representation of at least one error concealment parameter for providing a decoder-sided guided error concealment of the current frame, wherein the encoded representation of the at least one error concealment parameter is not a low bitrate version of the primary encoded representation of the current frame, and transmitting the encoded representation of the at least one error concealment parameter in-band as part of a codec payload, wherein
selecting the at least one error concealment parameter based on one or more parameters representing a signal characteristic of the audio content comprised in the current frame, 35
selecting the at least one error concealment parameter based on one or more parameters representing a signal characteristic of the audio content comprised in the current frame,
and selectively choosing between at least two modes for providing an encoded representation of the at least one error concealment parameter, 75Attorney File No. 110971-9158.USO2 
and selectively choosing between at least two modes for providing an encoded representation of the at least one error concealment parameter,
wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a time domain concealment mode that is selected if the audio content comprised in the current frame comprises a transient or if the global gain of the audio content comprised in the current frame is lower than the 5global gain of the preceding frame 
wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a time domain concealment mode that is selected if the audio content comprised in the current frame comprises a transient or if the global gain of the audio content comprised in the current frame is lower than the global gain of the preceding frame
and wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a frequency domain concealment mode such that the encoded representation of the at least one error concealment 10parameter comprises one or more of an LSF parameter, a TCX global gain and a classifier information, 
wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a frequency domain concealment mode such that the encoded representation of the at least one error concealment parameter comprises one or more of an LSF (Line Spectral Frequency) parameter, a TCX (Transform-Coded Excitation) global gain and a classifier information,
when said computer program is run by a computer.
when said computer program is run by a computer.
Claim 50: A non-transitory digital storage medium having stored thereon a computer program for performing a method of decoding audio content comprising: 
Claim 52: A non-transitory digital storage medium having stored thereon a computer program for performing a method of decoding audio content, the method comprising:
receiving a primary encoded representation of a current frame and/or an encoded representation of at least one error concealment parameter for providing a 20decoder-sided guided error concealment of the current frame, wherein the encoded representation of the at least one error concealment parameter is transmitted in-band as part of the codec payload, wherein 
 receiving a primary encoded representation of a current frame and/or an encoded representation of at least one error concealment parameter for providing a decoder-sided guided error concealment of the current frame, wherein the encoded representation of the at least one error concealment parameter is not a low bitrate version of the primary encoded representation of the current frame and is transmitted in-band as part of a codec payload,
using, at the decoder-side, the guided error concealment for at least partly 25reconstructing the audio content of the current frame by using the at least one error concealment parameter in the case that the primary encoded representation of the current frame is lost, corrupted or delayed, 
using, at the decoder-side, the guided error concealment for at least partly reconstructing the audio content of the current frame by using the at least one error concealment parameter in case that the primary encoded representation of the current frame is lost, corrupted or delayed,
and selectively choosing between at least two error concealment modes which 30use different encoded representations of one or more error concealment parameters for at least partially reconstructing the audio content using the guided error concealment, 
selectively choosing between at least two error concealment modes which use different encoded representations of one or more error concealment parameters for at least partially reconstructing the audio content using the guided error concealment,
wherein at least one of the at least two error concealment modes which uses 35different encoded representations of one or more error concealment parameters is a time domain concealment mode wherein the encoded representation of the at least one 76Attorney File No. 110971-9158.USO2 error concealment parameter comprises at least one of a TCX LTP lag and a classifier information, 
wherein at least one of the at least two error concealment modes which uses different encoded representations of one or more error concealment parameters is a time domain concealment mode wherein the encoded representation of the at least one error concealment parameter comprises at least one of a TCX (Transform-Coded Excitation) LTP (Long-Term-Prediction) lag and a classifier information,
and wherein at least one of the at least two error concealment modes which 5uses different encoded representations of one or more error concealment parameters is a frequency domain concealment mode wherein the encoded representation of the at least one error concealment parameter comprises one or more of an LSF parameter, a TCX global gain and a classifier information, 10
wherein at least one of the at least two error concealment modes which uses different encoded representations of one or more error concealment parameters is a frequency domain concealment mode wherein the encoded representation of the at least one error concealment parameter comprises one or more of an LSF (Line Spectral Frequency) parameter, a TCX (Transform-Coded Excitation) global gain and a classifier information,…
when said computer program is run by a computer.
when said computer program is run by a computer.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 12-17, 21, 24-29, 31-34, 39-45, 47, 48, and 50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atti et al (U.S. PG Publication:  2015/0106106).

With respect to Claim 1, Atti recites: An apparatus for coding speech-like content and/or general audio content (multi-mode audio encoding apparatus for coding speech-like voiced/unvoiced content and general audio, Paragraphs 0027, 0045, and 0048; Fig. 1, Element 116):
wherein the apparatus is configured to embed, at least in some frames, parameters in a bitstream, which parameters provide for a guided concealment in case an original frame is lost, corrupted or delayed (frames include primary parameters and some frames additionally include a partial copy frame that is not a low bitrate version of the primary frame because it is merely a redundant copy of parameters using available space in a frame and includes parameters from a different frame not the primary parameters of the current frame, Paragraphs 0028-0029, 0031, 0049, 0059, and 0062-0063; frame sequence shown in Fig. 1; frame composition shown in Fig. 2), 
wherein the apparatus is configured to create a primary frame and a partial copy, wherein the partial copy is not a low bitrate version of the primary frame but wherein the partial copy comprises the parameters (frames include primary parameters and some frames additionally include a partial copy frame that is not a low bitrate version of the primary frame because it is merely a redundant copy of parameters using available space in a frame and includes parameters from a different frame not the primary parameters of the current frame, Paragraphs 0028-0029, 0031, 0049, 0059, and 0062-0063; frame sequence shown in Fig. 1; frame composition shown in Fig. 2) and wherein the partial copy is transmitted in-band as part of a codec payload (transmitted frame composition including the primary and redundant data which is not transmitted in a different band, but together with the primary information, Figs. 1-3), 
wherein the apparatus is configured to select between multiple partial copy modes which use different amounts of information and/or different parameter sets (multiple copy modes that use different parameters and different amounts of available frame space (i.e., split between primary and redundant information), Paragraphs 0028-0029, 0031, 0049, 0059, and 0062-0063; Figs. 2-3), 
wherein the selection of the partial copy mode is based on parameters (redundant copy mode based upon the frame type, Paragraphs 0045, 0048, and 0063), and wherein at least one of the multiple partial copy modes is a frequency domain concealment mode, and at least two of the multiple partial copy modes are different time domain concealment modes (linear predictive domain redundant information for concealment for time domain concealment, Paragraphs 0005 and 0038-0039; coding modes including mdct coding based upon the audio frame type for frequency domain concealment with the redundant data, Paragraph 0005; wherein each of the domains features multiple modes with different mixes of primary and redundant data thus resulting in different time domain concealment modes, Paragraphs 0031 and 0049),
wherein the apparatus is implemented, at least in part, by one or more hardware elements (processor and other types of hardware element implementation, Paragraphs 0027 and 0037).

With respect to Claim 2, Atti further recites: The apparatus is configured to delay the parameters by some time and to embed the parameters in a packet which is encoded and sent later in time (holding over/delaying parameters in memory from a previous packet for use as redundant data in a future packet, Paragraphs 0033, 0047, 0058, and 0060-0061; see illustration in Fig. 1).

With respect to Claim 3, Atti further recites: The apparatus is configured to reduce a primary frame bitrate, wherein the primary frame bitrate reduction and a partial copy frame coding mechanism together determine a bitrate allocation between the primary frames and partial copy frames to be comprised within a constant total bitrate (bitrate allocation between primary data space in a frame and redundant data space for a given total bitrate, Paragraphs 0032-0033, 0046, 0049, and 0058-0061).

With respect to Claim 4, Atti further recites: The apparatus is configured to create a primary frame of one of the speech-like content type and the general audio content type in combination with a partial copy of the other one of the speech-like content type and the general audio content type (input signal content types differ, Paragraph 0045, 0048, and 0063, wherein frames in a sequence are of different signal types which results in frames comprising primary data of one content type (e.g., speech-like content of a current frame) and redundant data of another content type (e.g., generic audio of a previous frame), Paragraphs 0059-0063).

With respect to Claim 5, Atti further recites: The apparatus is part of a codec using a TCX (Transform-Coded Excitation) coding scheme (MDCT encoding, Paragraph 0005, which is a transform coded excitation (TCX) mode).
With respect to Claim 10, Atti further recites: The apparatus is configured to analyze the signal before encoding and to turn off the partial copy usage or to provide a reduced partial copy based on the analyzed signal (encoder analysis of an input audio signal which results in either no partial redundancy or reduced partial redundancy for certain signal types, Paragraph 0049).

With respect to Claim 12, Atti further recites: The encoder is configured to send a LTP (Long-Term Prediction) lag if LTP data is present (sent available pitch lag, Paragraph 0254) and/or to send a classifier information (frame classification information sent by the encoder in the frame comprising primary and redundant data, Paragraphs 0041 and 0063) and/or to send at least one of LPC (Linear-Predictive-Coding) parameters, LTP Gain, Noise Level and Pulse Position (LPC parameters 0039-0040; and NELP coding parameters, Paragraph 0048 and 0063).

With respect to Claim 13, Atti recites: An apparatus for decoding speech-like content and/or general audio content (multi-mode audio decoder apparatus for decoding speech-like voiced/unvoiced content and general audio, Paragraphs 0027, 0045, 0048, and 0064; Fig. 1, Element 126):
wherein the apparatus is configured to use parameters which are sent later in time in the bitstream to provide for a guided concealment in case an original frame is lost, corrupted or delayed (frames sent to the decoder include primary parameters and some frames additionally include a partial copy frame that is not a low bitrate version of the primary frame because it is merely a redundant copy of parameters using available space in a frame and includes parameters from a different, prior frame not the primary parameters of the current frame, Paragraphs 0028-0029, 0031, 0049, 0059, 0062-0063, 0067, and 0072; frame sequence shown in Fig. 1; frame composition shown in Fig. 2-3), 
wherein the apparatus is configured to receive a primary frame and a partial copy, wherein the partial copy is not a low bitrate version of the primary frame but wherein the partial copy comprises the parameters, and wherein the partial copy is transmitted in-band as part of a codec payload (frames sent to the decoder include primary parameters and some frames additionally include a partial copy frame that is not a low bitrate version of the primary frame because it is merely a redundant copy of parameters using available space in a frame and includes parameters from a different, prior frame not the primary parameters of the current frame, Paragraphs 0028-0029, 0031, 0049, 0059, 0062-0063, 0067, and 0072; frame sequence shown in Fig. 1; frame composition shown in Fig. 2-3), 
wherein the apparatus is configured to choose between multiple partial copy modes which use different amounts of information and/or different parameter sets (redundant copy mode determination based upon the frame type wherein the different modes have different mixes of primary and redundant data, Paragraphs 0031, 0045, 0048, 0063, and 0073-0075), and 
wherein at least one of the multiple partial copy modes is a frequency domain concealment mode, and at least two of the multiple partial copy modes are different time domain concealment modes (linear predictive domain redundant information for concealment for time domain concealment, Paragraphs 0005 and 0038-0039; coding modes including mdct coding based upon the audio frame type for frequency domain concealment with the redundant data, Paragraph 0005; wherein each of the domains features multiple modes with different mixes of primary and redundant data thus resulting in multiple different time domain concealment modes, Paragraphs 0031, 0049, and 0073-0075),
wherein the apparatus is implemented, at least in part, by one or more hardware elements (processor and other types of hardware element implementation, Paragraphs 0027 and 0037).

With respect to Claim 14, Atti further recites: The apparatus is configured to directly use the parameters, which are available from the bitstream, for the guided concealment (direct use of redundant parameters in a decoder to conceal generate/replace a lost or corrupted frame, Paragraphs 0035-0036 and 0067).

With respect to Claim 15, Atti further recites: The parameters are comprised in a partial copy (partial copy, Paragraph 0056), and wherein the apparatus is configured to receive from a de-jitter buffer a partial copy of a currently lost frame if it is available (checking a de-jitter buffer to retrieve redundant data for a currently lost frame if available, Paragraphs 0036, 0065, and 0067).

With respect to Claim 16, Atti further recites: The apparatus is configured to receive a primary frame of one of the speech-like content type and the general audio content type in combination with a partial copy of the other one of the speech-like content type and the general audio content type (decoder receives frames from the encoder, Paragraph 0036; input signal content types differ, Paragraph 0045, 0048, and 0063, wherein frames in a sequence are of different signal types which results in frames comprising primary data of one content type (e.g., speech-like content of a current frame) and redundant data of another content type (e.g., generic audio of a previous frame), Paragraphs 0059-0063).

With respect to Claim 17, Atti further recites: The decoder is part of a codec using a TCX codec scheme (MDCT codec, Paragraph 0005, which is a transform coded excitation (TCX) mode; decoder/encoder system, Paragraph 0036).

With respect to Claim 21, Atti further recites: The decoder is configured to receive a LTP lag if LTP data is present (sent available pitch lag received by a decoder, Paragraph 0254) and/or to receive a classifier information (the decoder receives frame classification information sent by the encoder in the frame comprising primary and redundant data, Paragraphs 0036, 0041, 0063, and 0070) and/or to receive at least one of LPC (Linear-Predictive-Coding) parameters, LTP (Long-Term Prediction) Gain, Noise Level and Pulse Position (LPC parameters 0039-0040; and NELP coding parameters, Paragraph 0048 and 0063; decoder apparatus receives information transmitted from the encoder, Paragraph 0036).

With respect to Claim 24, Atti discloses an apparatus for encoding speech-like content and/or general audio content according to claim 1 and an apparatus for decoding speech-like content and/or general audio content according to claim 13 (Paragraph 0036; Fig. 1; see also the rejections of claims 1 and 13).

Method Claim 25 and apparatus claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly, claim 25 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.  Furthermore, Atti teaches method implementation at least in part by one or more hardware elements of an audio signal processing device (processor and other types of hardware element implementation, Paragraphs 0027 and 0037).

Method Claim 26 and apparatus claim 13 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly, claim 36 is similarly rejected under the same rationale as applied above with respect to apparatus claim 13.  Furthermore, Atti teaches method implementation at least in part by one or more hardware elements of an audio signal processing device (processor and other types of hardware element implementation, Paragraphs 0027 and 0037).

Claim 27 contains subject matter similar to Claim 25, and thus, is rejected under similar rationale.  Furthermore, Atti discloses method implementation as a computer program stored on a non-transitory digital storage medium (Paragraphs 0094 and 0100).

Claim 28 contains subject matter similar to Claim 26, and thus, is rejected under similar rationale.  Furthermore, Atti discloses method implementation as a computer program stored on a non-transitory digital storage medium (Paragraphs 0094 and 0100).

With respect to Claim 29, Atti recites: An apparatus for coding audio content (audio encoder, Paragraphs 0027, 0045, and 0048; Fig. 1, Element 116), wherein the apparatus is configured to:
provide a primary encoded representation of a current frame and an encoded representation of at least one error concealment parameter for providing a decoder-sided guided error concealment of the current frame, wherein the encoded representation of the at least one error concealment parameter is not a low bitrate version of the primary encoded representation of the current frame and is transmitted in-band as part of a codec payload (the encoder provides frames that is transmitted on a same channel and includes primary parameters and a partial copy that is not a low bitrate version of the primary frame because it is merely a redundant copy of some of the primary frame parameters for the intended use of guided error concealment at the decoder, Paragraphs 0028-0029, 0031, 0036, 0049, 0059, and 0062-0063; frame sequence shown in Fig. 1; frame composition shown in Fig. 2), wherein 
the apparatus is configured to select the at least one error concealment parameter based on one or more parameters representing a signal characteristic of the audio content comprised in the current frame (multiple possible coding modes which dictate the error concealment parameters included in the redundant data, the selection of which is based upon signal characteristics, Paragraphs 0005 and 0038-0039, 0048, and 0063; Figs. 1-2), 
wherein the apparatus is configured to selectively choose between at least two modes for providing an encoded representation of the at least one error concealment parameter (linear predictive domain redundant information for concealment for time domain concealment, Paragraphs 0005 and 0038-0039; coding modes including mdct coding based upon the audio frame type for frequency domain concealment with the redundant data, Paragraph 0005; wherein each of the domains features multiple modes with different mixes of primary and redundant data thus resulting in different time domain concealment modes, Paragraphs 0031 and 0049), 
wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a time domain concealment mode (time domain concealment in a time-domain coding mode, Paragraphs 0005 and 0038-0039), such that the encoded representation of the at least one error concealment parameter comprises one or more of a TCX (Transform-Coded-Excitation) LTP (Long-Term-Prediction) lag and a classifier information (parameters include frame classification information sent by the encoder in the frame comprising primary and redundant data, Paragraphs 0041 and 0063), 
wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a frequency domain concealment mode (MDCT encoding, Paragraph 0005, which is a transform coded excitation (TCX) mode) such that the encoded representation of the at least one error concealment parameter comprises one or more of an LSF (Line Spectral Frequency) parameter, a TCX global gain and a classifier information (parameters include frame classification information sent by the encoder in the frame comprising primary and redundant data, Paragraphs 0041 and 0063), and
wherein the apparatus is implemented, at least in part, by one or more hardware elements (processor and other types of hardware element implementation, Paragraphs 0027 and 0037).

With respect to Claim 31, Atti further discloses: The decoder-sided error concealment is an extrapolation-based error concealment (recovery by the decoder using interpolation or extrapolation, Paragraphs 0053 and 0068).

With respect to Claim 32, Atti further recites: The apparatus is configured to combine the encoded representation of the at least one error concealment parameter of the current frame with a primary encoded representation of a future frame into a transport packet such that the encoded representation of the at least one error concealment parameter of the current frame is sent with a time delay relative to the primary encoded representation of the current frame (holding over/delaying offset parameters in memory from a current packet for use as redundant data in a future packet which includes a primary encoded representation of a future frame, Paragraphs 0033, 0036, 0047, 0058, and 0060-0061; see illustration in Fig. 1).

With respect to Claim 33, Atti further recites: The selection of a mode for providing an encoded representation of the at least one error concealment parameter is based on parameters which comprise at least one of a frame class, a LTP (Long-Term-Prediction) pitch, a LTP gain and a mode for providing an encoded representation of the at least one error concealment parameter of one or more preceding frames (error concealment encoded representation selected based upon a frame type indicator and an encoded redundant representation of a preceding frame, Paragraphs 0029-0030, 0041, 0048, and 0062-0063; see illustration in Fig. 1).

With respect to Claim 34, Atti further recites: The apparatus uses at least a TCX coding scheme (MDCT encoding, Paragraph 0005, which is a transform coded excitation (TCX) mode).

With respect to Claim 39, Atti further recites: A apparatus for decoding audio content (audio decoder apparatus, Paragraphs 0027, 0045, 0048, and 0064; Fig. 1, Element 126), wherein the decoder is configured to receive a primary encoded representation of a current frame and/or an encoded representation of at least one error concealment parameter for providing a decoder-sided guided error concealment of the current frame, wherein the encoded representation of the at least one error concealment parameter is not a low bitrate version of the primary encoded representation of the current frame and is transmitted in-band as part of a codec payload (frames sent to and received by the decoder include primary parameters and some frames additionally include a partial copy that is not a low bitrate version of the primary frame because it is merely a redundant copy of some of the primary frame parameters for the intended use of guided error concealment at the decoder, Paragraphs 0028-0029, 0031, 0036, 0049, 0059, 0062-0063, 0067, and 0072; frame sequence shown in Fig. 1; frame composition shown in Fig. 2-3), 
wherein the apparatus is configured to use the guided error concealment for at least partly reconstructing the audio content of the current frame by using the at least one error concealment parameter in the case that the primary encoded representation of the current frame is lost, corrupted or delayed (use of redundant/error concealment parameters in a decoder to conceal generate/replace a lost or corrupted frame, Paragraphs 0035-0036 and 0067), 
wherein the apparatus is configured to selectively choose between at least two error concealment modes which use different encoded representations of one or more error concealment parameters for at least partially reconstructing the audio content using the guided error concealment (redundant copy mode determination based upon the frame type wherein the different modes have different mixes of primary and redundant data, Paragraphs 0005, 0031, 0035-0036, 0041, 0045, 0048, 0063, and 0073-0075), 
wherein at least one of the at least two error concealment modes which uses different encoded representations of one or more error concealment parameters is a time domain concealment mode (time domain concealment in a time-domain coding mode, Paragraphs 0005 and 0038-0039)wherein the encoded representation of the at least one error concealment parameter comprises at least one of a TCX (Transform-Coded-Excitation) LTP (Long-Term-Prediction) lag and a classifier information (parameters include frame classification information sent by the encoder in the frame comprising primary and redundant data, Paragraphs 0041, 0063, 0070, and 0075), and 
wherein at least one of the at least two error concealment modes which uses different encoded representations of one or more error concealment parameters is a frequency domain concealment mode (MDCT encoding, Paragraph 0005, which is a transform coded excitation (TCX) mode) wherein the encoded representation of the at least one error concealment parameter comprises one or more of an LSF (Line Spectral Frequency) parameter, a TCX global gain and a classifier information  (parameters include frame classification information sent by the encoder in the frame comprising primary and redundant data, Paragraphs 0041, 0063, 0070, and 0075),
wherein the apparatus is implemented, at least in part, by one or more hardware elements (processor and other types of hardware element implementation, Paragraphs 0027 and 0037).

With respect to Claim 40, Atti further discloses: The decoder-side guided error concealment is an extrapolation-based error concealment (recovery by the decoder using interpolation or extrapolation, Paragraphs 0053 and 0068).

With respect to Claim 41, Atti further discloses: The apparatus is configured to extract the error concealment parameter of a current frame from a packet that is separated from a packet in which the primary encoded representation of the current frame is comprised (redundant error concealment parameters from a current frame is from a packet that is separated in time from a packet in which the primary representation of the current frame is included, Paragraphs 0028-0030 and 0067; see illustration shown in Fig. 1).

With respect to Claim 42, Atti further discloses: The apparatus uses at least a TCX coding scheme (MDCT encoding, Paragraph 0005, which is a transform coded excitation (TCX) mode; see also Paragraph 0036).

With respect to Claim 43, Atti discloses the decoder as applied to claim 39.  Atti further shows a system comprising the encoder as applied to claim 30 and the decoder as applied to claim 39 (Paragraph 0036; Fig. 1).

With respect to Claim 44, Atti discloses the decoder as applied to claim 39.  Atti further shows a system comprising the encoder as applied to claim 30 and the decoder as applied to claim 50 (Paragraph 0036; Fig. 1).

Method Claim 45 and apparatus claim 29 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.   Accordingly, claim 45 is similarly rejected under the same rationale as applied above with respect to apparatus claim 29.  Furthermore, Atti teaches method implementation at least in part by one or more hardware elements of an audio signal processing device (processor and other types of hardware element implementation, Paragraphs 0027 and 0037).

Method Claim 47 and apparatus claim 39 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly, claim 47 is similarly rejected under the same rationale as applied above with respect to apparatus claim 39.  Furthermore, Atti teaches method implementation at least in part by one or more hardware elements of an audio signal processing device (processor and other types of hardware element implementation, Paragraphs 0027 and 0037).

Claim 48 contains subject matter similar to Claim 45, and thus, is rejected under similar rationale.  Furthermore, Atti discloses method implementation as a computer program stored on a non-transitory digital storage medium (Paragraphs 0094 and 0100).

Claim 50 contains subject matter similar to Claim 47, and thus, is rejected under similar rationale.  Furthermore, Atti discloses method implementation as a computer program stored on a non-transitory digital storage medium (Paragraphs 0094 and 0100).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atti et al in view of Geiger et al (U.S. PG Publication:  2011/0173011).

With respect to Claim 6, Atti teaches the packet loss concealment (PLC) encoder using multiple coding modes wherein the coding modes includes a TCX scheme, as applied to Claim 5.  In the provided citation (Paragraph 0005), Atti notes that the decision to use a particular mode (such as the TCX mode) is based upon signal classification but does not go into detail regarding a signal classification for TCX to detect whether the frame comprises a noisy audio signal or whether the frame comprises a noise floor with sharp spectral lines that are stationary over a period of time, and to embed, based on the detection, parameters into a TCX frame.  Geiger, however, discloses detect whether the frame comprises a noisy audio signal or whether the frame comprises a noise floor with sharp spectral lines that are stationary over a period of time, and to embed, based on the detection, parameters into a TCX frame (determination of whether an audio signal is noise impulse-like for a time period or stationary with sharp spectral lines, Figs. 5A-B; wherein a decider uses the transform coding mode when the signal is stationary, Paragraphs 0111-0113). 
Atti and Geiger are analogous art because they are from a similar field of endeavor in audio signal encoding.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Atti with the coding mode analysis in order to provide a predictable result of providing a suitable type analysis to determine an appropriate coding mode given an input signal (Atti, Paragraph 0005).

Claims 7-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atti et al in view of Bessette et al (U.S. PG Publication:  2012/0271644).

With respect to Claim 7, Atti teaches the packet loss concealment (PLC) encoder using multiple coding modes wherein the coding modes includes a TCX scheme, and that the parameters comprise signal classification parameters (parameters related to signal frame classification included in a bitstream, Paragraphs 0005, 0045, 0048, 0059, and 0063) as applied to Claim 5.  Atti does not identify utilized TCX parameters (either LSF or ISF), and/or a TCX global gain or a TCX global level, at least one of a window information and a spectral peak position as recited in claim 7.  Bessette, however, discloses the use of LSF parameters in a USAC multi-mode encoder (Paragraphs 0007, 0170-0171, and 0206; Fig. 8B), a TCX global gain or a TCX global level (TCX global gain, Paragraphs 0259, 0277, 0281, and 0329), comprise at least one of a window information and a spectral peak position (encoded parameters related to utilized window(s), Paragraphs 0113-0116 and 0290; Table 8).
Atti and Bessette are analogous art because they are from a similar field of endeavor in audio signal encoding.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Atti with the LSF parameters taught by Bessette in order to provide a predictable result of providing parameters needed to represent a specific type of audio signal in TCX predictive coding.

With respect to Claim 8, Atti teaches a combination of CELP and MDCT coding based upon signal type (Paragraph 0005), Bessette more clearly indicates a switched USAC encoder based upon an encoder controller classification result wherein the core coder schemes include ACELP and TCXto address different signal types (Paragraphs 0026, 0073, 0083, and 0121-0122). Also, it is pointed out that the configuration provided by Atti includes not performing the function of “putting a partial copy on top of a TCX frame after a switch when there is a first TCX frame after an ACELP frame” as is set forth in claim 1 (see Atti, Paragraphs 0001-0101).
Atti and Bessette are analogous art because they are from a similar field of endeavor in audio signal encoding. Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Atti with the switch USAC encoder taught by Bessette in order to provide a predictable result of addressing different signal types (Bessette, Paragraphs 0026, 0073, 0083, and 0121-0122).

With respect to Claim 9, Atti further recites: The encoder is configured to not put a partial copy on top of a TCX frame after a switch when there is a first TCX frame after an ACELP frame (the configuration provided by Atti includes not performing this function set forth in claim 12, see Atti, Pargraphs 0001-0101).

With respect to Claim 18, Atti further recites: The parameters comprise signal classification parameters (parameters related to signal frame classification included in a bitstream, Paragraphs 0005, 0045, 0048, 0059, and 0063). Atti does not identify utilized TCX parameters (either LSF or ISF), and/or a TCX global gain or a TCX global level, at least one of a window information and a spectral peak position as recited in claim 18.  Bessette, however, discloses the use of LSF parameters in a USAC multi-mode encoder (Paragraphs 0007, 0170-0171, and 0206; Fig. 8B), a TCX global gain or a TCX global level (TCX global gain, Paragraphs 0259, 0277, 0281, and 0329), comprise at least one of a window information and a spectral peak position (encoded parameters related to utilized window(s), Paragraphs 0113-0116 and 0290; Table 8).
Atti and Bessette are analogous art because they are from a similar field of endeavor in audio signal encoding.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Atti with the LSF parameters taught by Bessette in order to provide a predictable result of providing parameters needed to represent a specific type of audio signal in TCX predictive coding.

With respect to Claim 19, Atti teaches a combination of CELP and MDCT coding based upon signal type (Paragraph 0005), Bessette more clearly indicates a switched USAC encoder based upon an encoder controller classification result wherein the core coder schemes include ACELP and TCX to address different signal types (Paragraphs 0026, 0073, 0083, and 0121-0122). Also, it is pointed out that the configuration provided by Atti includes not performing the function of “putting a partial copy on top of a TCX frame after a switch when there is a first TCX frame after an ACELP frame” as is set forth in claim 1 (see Atti, Paragraphs 0001-0101).
Atti and Bessette are analogous art because they are from a similar field of endeavor in audio signal encoding. Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Atti with the switch USAC encoder taught by Bessette in order to provide a predictable result of addressing different signal types (Bessette, Paragraphs 0026, 0073, 0083, and 0121-0122).

With respect to Claim 20, Atti further recites: the apparatus is configured to use, after a switch, ACELP concealment in the case that a first TCX frame after an ACELP frame 25is not available to the apparatus (the configuration provided by Atti includes not performing this function set forth in claim 12, see Atti, Pargraphs 0001-0101).

Claims 11, 30, 35-38, 47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Atti et al in view of Kikuiri et al (U.S. PG Publication:  2013/0159005).

With respect to Claim 11, Atti teaches the packet loss concealment (PLC) encoder using multiple encoding concealment modes wherein the coding modes includes at least two time domain schemes, as applied to Claim 1.  Atti does not specifically recite that one of the at least two time domain concealment modes is selected if a frame comprises a transient or if a global gain of the 35frame is lower than a global gain of a previous frame, however, Kikuiri recites the selection of a time domain encoding mode when a transient is detected (Paragraph 0099).
Atti and Kikuiri are analogous art because they are from a similar field of endeavor in audio signal encoding.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Atti with the transient coding taught by Kikuiri in order to provide a predictable result in the form of better capturing a rapid temporal variation (Kikuiri, Paragraph 0128).

With respect to Claim 30, Atti recites: An apparatus for coding audio content (audio encoder, Paragraphs 0027, 0045, and 0048; Fig. 1, Element 116), wherein the encoder is configured to:
provide a primary encoded representation of a current frame and an encoded representation of at least one error concealment parameter for providing a decoder-sided guided error concealment of the current frame, wherein the encoded representation of the at least one error concealment parameter is not a low bitrate version of the primary encoded representation of the current frame and is transmitted in-band as part of a codec payload transmitted in-band as part of a codec payload (the encoder provides frames that is transmitted on a same channel and includes primary parameters and a partial copy that is not a low bitrate version of the primary frame because it is merely a redundant copy of some of the primary frame parameters for the intended use of guided error concealment at the decoder, Paragraphs 0028-0029, 0031, 0036, 0049, 0059, and 0062-0063; frame sequence shown in Fig. 1; frame composition shown in Fig. 2), wherein 
the apparatus is configured to select the at least one error concealment parameter based on one or more parameters representing a signal characteristic of the audio content comprised in the current frame (multiple possible coding modes which dictate the error concealment parameters included in the redundant data, the selection of which is based upon signal characteristics, Paragraphs 0005 and 0038-0039, 0048, and 0063; Figs. 1-2), 
wherein the apparatus is configured to selectively choose between at least two modes for providing an encoded representation of the at least one error concealment parameter (linear predictive domain redundant information for concealment for time domain concealment, Paragraphs 0005 and 0038-0039; coding modes including mdct coding based upon the audio frame type for frequency domain concealment with the redundant data, Paragraph 0005; wherein each of the domains features multiple modes with different mixes of primary and redundant data thus resulting in different time domain concealment modes, Paragraphs 0031 and 0049), 
wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a time domain concealment mode (time domain concealment in a time-domain coding mode, Paragraphs 0005 and 0038-0039),and 
wherein at least one of the modes for providing an encoded representation of the at least one error concealment parameter is a frequency domain concealment mode such that the encoded representation of the at least one error concealment parameter comprises one or more of an LSF parameter, a TCX global gain and a classifier information (MDCT encoding, Paragraph 0005, which is a transform coded excitation (TCX) mode; parameters include frame classification information sent by the encoder in the frame comprising primary and redundant data, Paragraphs 0041 and 0063),
wherein the apparatus is implemented, at least in part, by one or more hardware elements (processor and other types of hardware element implementation, Paragraphs 0027 and 0037).
Atti does not specifically recite that one of the at least two time domain concealment modes is selected if a frame comprises a transient or if a global gain of the 35frame is lower than a global gain of a previous frame, however, Kikuiri recites the selection of a time domain encoding mode when a transient is detected (Paragraph 0099).
Atti and Kikuiri are analogous art because they are from a similar field of endeavor in audio signal encoding.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Atti with the transient coding taught by Kikuiri in order to provide a predictable result in the form of better capturing a rapid temporal variation (Kikuiri, Paragraph 0128).

With respect to Claim 35, Atti further discloses: The decoder-sided error concealment is an extrapolation-based error concealment (recovery by the decoder using interpolation or extrapolation, Paragraphs 0053 and 0068).

With respect to Claim 36, Atti further recites: The apparatus is configured to combine the encoded representation of the at least one error concealment parameter of the current frame with a primary encoded representation of a future frame into a transport packet such that the encoded representation of the at least one error concealment parameter of the current frame is sent with a time delay relative to the primary encoded representation of the current frame (holding over/delaying offset parameters in memory from a current packet for use as redundant data in a future packet which includes a primary encoded representation of a future frame, Paragraphs 0033, 0036, 0047, 0058, and 0060-0061; see illustration in Fig. 1).

With respect to Claim 37, Atti further recites: The selection of a mode for providing an encoded representation of the at least one error concealment parameter is based on parameters which comprise at least one of a frame class, a LTP (Long Term Prediction) pitch, a LTP gain and a mode for providing an encoded representation of the at least one error concealment parameter of one or more preceding frames (error concealment encoded representation selected based upon a frame type indicator and an encoded redundant representation of a preceding frame, Paragraphs 0029-0030, 0041, 0048, and 0062-0063; see illustration in Fig. 1).

With respect to Claim 38, Atti further recites: The encoder uses at least a TCX coding scheme (MDCT encoding, Paragraph 0005, which is a transform coded excitation (TCX) mode).

Method Claim 46 and apparatus claim 30 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly, claim 46 is similarly rejected under the same rationale as applied above with respect to apparatus claim 30.  Note, however, that claim 46 is broader than claim 30 in the sense that the instant amendment has removed the qualification that the partial copy is not a low bitrate version of the primary encoded representation in claim 46.  Furthermore, Atti teaches method implementation at least in part by one or more hardware elements of an audio signal processing device (processor and other types of hardware element implementation, Paragraphs 0027 and 0037).

Claim 49 contains subject matter similar to Claim 46, and thus, is rejected under similar rationale.  While claim 46 excludes the qualification that the partial copy is not a low bitrate version of the primary encoded representation, Atti teaches this limitation as applied to Claim 30.  Furthermore, Atti discloses method implementation as a computer program stored on a non-transitory digital storage medium (Paragraphs 0094 and 0100).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Atti et al in view of Jeon et al (U.S. PG Publication:  2012/02392389).

With respect to Claim 22, Atti teaches the packet loss concealment (PLC) decoder using multiple encoding concealment modes wherein the coding modes includes at least two time domain schemes, as applied to Claim 13.  Atti does not specifically recite that the decoder is configured to decrease a pitch gain and a code gain with two different factors in dependence on a concealment mode.  Jeon, however, teaches decreasing pitch and codebook gains using a weighting factor dependent on signal characteristics (Paragraphs 0047 and 0050) wherein signal characteristics are tied to coding concealment modes in Atti (Paragraphs 0005 and 0048).
Atti and Jeon are analogous art because they are from a similar field of endeavor in audio signal encoding.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Atti with the weighting taught by Jeon in order to provide a predictable result in the form of a more smoothly evolving synthesized speech signal in the case of error frames.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Atti et al in view of Vaillancourt et al (U.S. PG Publication:  2011/0125505).

With respect to Claim 23, Atti teaches the packet loss concealment (PLC) decoder using multiple coding modes wherein the coding modes includes a TCX scheme, as applied to Claim 13.  Atti also teaches the determination of error/lost portions of a frame (Pargraphs 0035 and 0072.  Atti does not specifically teach that the decoder is configured to not take into account a pitch decoded from the partial copy if the previous primary frame is lost, and wherein the decoder is configured to fix the pitch to a predicted pitch for the following lost primary frame instead of using the pitch transmitted.  Vaillancourt, however, teaches using pitch prediction for recovery of pitch when a previous frame and a current frame are both lost using pitch information predicted from a last good frame (Paragraphs 0187-0188).
Atti and Vaillancourt are analogous art because they are from a similar field of endeavor in audio signal encoding.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Atti with the pitch prediction taught by Vaillancourt in order to provide a predictable result in the form of avoiding pitch errors in the case of multiple error frames (Vaillancourt, Paragraph 0188).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655